Citation Nr: 9903120	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right ankle strain.  

2.  Entitlement to service connection for gout in the right 
ankle, claimed as secondary to service-connected fatty liver. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from August 1978 to August 1992, and for a prior period of 5 
years, 11 months, and 23 days for which the dates cannot be 
verified from the record.  His decorations include the Combat 
Infantry Badge, the National Defense Service Medal, the Air 
Assault Badge, and the Overseas Service Ribbon.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for right ankle strain.  

This appeal also arises from a March 1997 rating decision of 
the St. Petersburg RO, in which service connection was denied 
for gout.  Pursuant to a June 1997 Supplemental Statement of 
the Case, the RO determined that on further review of the 
veteran's reopened claim for service connection for a right 
ankle condition, it was clear that he was claiming secondary 
service connection for the right ankle, a claim which had not 
been previously considered.  As the RO considered these 
issues to be inextricably intertwined, the issue of service 
connection for gout was added to the veteran's appeal and he 
was informed that there was no need to submit another 
substantive appeal.  










FINDINGS OF FACT

1.  Pursuant to a rating action of September 1992, the RO 
denied service connection for a right ankle strain, and the 
veteran was notified of the adverse decision in writing.  As 
an appeal of that decision was not initiated within one year 
of notification, the September 1992 rating action became 
final.  

2.  The additional evidence submitted since the September 
1992 rating action does not bear directly and substantially 
on the issue of entitlement to service connection for right 
ankle strain; nor is it so significant that it must be 
considered in order to fairly decide the merits of such a 
claim.  
 
3.  There is no evidence which indicates an etiological 
relationship between the veteran's service-connected fatty 
liver and his current diagnosis of gout in the right ankle.  


CONCLUSIONS OF LAW

1.  The additional documentation submitted since the RO's 
September 1992 denial does not constitute evidence which is 
new and material to a claim for service connection for right 
ankle strain, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).  

2.  The claim for service connection for gout in the right 
ankle, claimed as secondary to service-connected fatty liver, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.312 (1998).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Medical Evidence

The service medical records show that in July 1979, the 
veteran complained of pain in the right ankle, and an 
assessment of muscle strain was made.  On a return visit, it 
was noted that the pain was in the right tibia-talar area.  
The report of a July 1979 right ankle x-ray shows that no 
significant abnormalities were seen.  

In January 1992, the veteran was referred to the ankle clinic 
for physical therapy as treatment of his complaints of a 
painful left ankle.  A February 1992 consultation report 
shows an assessment of Grade I anterotalofibula ligament 
strain.  

The report of the veteran's February 1992 retirement 
examination shows that the feet were evaluated as abnormal, 
with a notation of bilateral pes planus, asymptomatic.  The 
lower extremities were clinically evaluated as normal, and no 
defects were noted with regard to the ankles.  On the 
February 1992 report of medical history, the veteran 
indicated that he either now had or in the past had foot 
trouble.  At the time of this examination, the veteran 
indicated that he had a sprained tendon in his left ankle. 

Pursuant to a rating action of September 1992, service 
connection was denied for right ankle strain.  The RO noted 
that on January 31, 1992, the veteran suffered a grand I 
anterotalofibula ligament strain, but this condition 
apparently resolved as there was no evidence of this 
condition at the time of the separation examination.  

Private post-service records, dated in 1993, show that the 
veteran sought treatment for right foot problems.  A 
September 1993 treatment note shows that the veteran had been 
experiencing problems with his right foot for the past 10 
days, and it was noted that he had seen another doctor who 
had diagnosed gout.  A history of prior episodes, with the 
first episode in 1991, was given.  The report shows that the 
pain was over the metatarsal, tarsal joints, and in his right 
first metatarsal phalangeal.  There was no other abnormality 
on examination, and the examiner noted that the veteran was 
obese.  The veteran was started on Indocin and Zyloprim as 
the examiner thought that the veteran had gouty arthritis.  

An October 1993 treatment note shows that the veteran 
continued to have foot and ankle pain.  It was noted that he 
was being treated with Zyloprim, and he initially stated that 
it helps if he takes it, but when asked if he was taking the 
Zyloprim every single day as he was supposed to, he said yes 
but it really did not sound as if he was.  He also said that 
when he took Indocin, it helped but it seemed to keep flaring 
up.  There was really no change in the exam.  The ankle joint 
and the plantar medial arch were tender but the examiner 
could not detect any other abnormality.  An assessment of 
arthritis, foot, questionable gout, was given.  It was 
planned to check to see if his uric acid was down and if a 
different nonsteroidal anti-inflammatory could be used. 

A November 1993 treatment note shows that the veteran had 
returned to talk about his laboratory reports, which showed 
elevated liver functions.  It was noted that he had mild 
elevations, probably due to fatty liver.  The report shows 
that the veteran was on Zyloprim for his gout and he seemed 
to be doing o.k. on that.  

In December 1993, the veteran was seen for follow-up 
treatment of his gout and elevated liver functions.  The 
report shows that his uric acid was fine the last time, and 
liver functions were very slightly elevated and he was there 
for repeat testing.  On examination, his ankle felt stiff but 
he didn't really wish to be on medication every day for it.  
The veteran indicated that he had Indocin in case his gout 
flared up and he was taking Zyloprim.  It was noted that an 
SMAC was taken to be sure that the liver functions didn't 
need further pursuing.  The examiner further stated that the 
elevated liver functions were probably related to his obesity 
and he was trying to lose weight.  

Private medical records show treatment for gout and elevated 
liver enzymes in 1993, 1994, and 1995.  A January 1994 
treatment note shows that the veteran had a history of gout 
and abnormal CT's, and there was no history of jaundice or 
hepatitis.  

Progress notes indicate that the veteran's liver enzymes were 
being monitored monthly.  In December 1993, his SGOT (serum 
glutamic oxaloacetic transaminase) was normal and his SGPT 
(serum glutamic pyruvic transaminase) was 160.  In January 
1994, his SGOT was normal and his SGPT was 64.  In February 
1994, his SGOT was 49 and his SGPT was 93.  

A January 1994 abdominal sonography report shows that there 
was no evidence of biliary duct dilatation and the common 
hepatic duct at the level of the porta hepatis measured 3 mm 
in diameter.  No abnormality of the liver or spleen was 
identified.  
An impression of negative examination was given.  

The report of a January 1994 hepatitis profile report shows 
the following diagnoses:  no laboratory evidence of Hepatitis 
A infection; old Hepatitis B infection "illegible" to 
Hepatitis B vs. possible false positive test; and negative 
Hepatitis C antibody test.  Under the comments section, it 
was noted that the Hepatitis B findings were consistent with 
either old Hepatitis B infection with a low residual antibody 
level; immunity to Hepatitis B infection from Hepatitis B 
vaccine or immune globulin; or possibly a false borderline 
positive surface antibody test.  Clinical correlation was 
recommended for final diagnosis.  

A February 1994 progress note shows that the veteran was seen 
for a follow-up visit.  He complained that he hurt all over, 
to include the ankles and feet.  It was noted that he had 
stopped all alcohol.  On objective examination, the veteran 
was in no acute distress.  It was further noted that an 
abdominal ultrasound was negative and that examinations for 
Hepatitis A, B, and C were negative.  An assessment of 
abnormal CT's and questionable steatohepatitis was given.  
The veteran was encouraged to lose weight.  

In April 1994, the veteran reported that his ankle hurt and 
he was feeling better overall.  Although a portion of the 
progress note is illegible, it was noted that his SGOT was 
49.  An assessment of abnormal CT's and questionable 
steatohepatitis was given.  A July 1994 treatment note shows 
that the veteran had not had any alcohol since January, but 
was still having trouble.  His SGOT and SGPT were normal.  It 
was recommended that the veteran quit using alcohol, and that 
a repeat liver test be taken in 3 months.  An October 1994 
treatment note shows that the veteran had an attack of gout, 
and that Tolectin/Allopurinol were prescribed as treatment.  
The prior assessments were continued, and the veteran was 
seen for follow-up in January 1995.  

In an October 1994 statement, the veteran indicated that 
while on active duty in 1991, he had difficulty walking and 
he went on sick call.  At that time, he was treated on sick 
call and referred for treatment.  According to the veteran, 
his doctor sent him for x-rays and it was determined from the 
x-ray that nothing was broken.  He was diagnosed with ankle 
strain and he was treated with two weeks of physical therapy 
and medication for the pain.  His feet continued to hurt 
after this treatment.  The veteran indicated his belief that 
his ankle condition was a direct result of the liver 
condition which was misdiagnosed during his active service, 
and he stated that he was claiming service connection for an 
ankle condition, "proximate to the liver condition."  

In July 1995, the veteran complained that his feet hurt.  
While the objective findings are illegible, assessments of 
obesity, questionable fatty liver, and history of gout were 
given.  A December 1995 treatment note shows the following 
assessments:  gout, borderline diabetes mellitus, fatty 
liver-steatohepatitis, and obesity.  

In his May 1996 substantive appeal, the veteran indicated 
that he is out of work for 5 to 10 days when the liver 
enzymes are elevated, which causes his gout to become very 
painful and it is difficult to ambulate from the bed to the 
bathroom.  

Pursuant to a June 1997 rating action, service connection was 
granted for fatty liver.  

In August 1997, the veteran was afforded a VA alimentary 
appendages examination.  The examination report shows a 
diagnosis of fatty liver, patient with x-ray and CT findings 
consistent with a diagnosis of fatty liver disease.  The 
report of an August 1997 CT scan of the abdomen and pelvis 
shows impression of fatty metamorphosis of the hepatic 
parenchyma, with no evidence of biliary duct dilatation.  


Analysis

I.  New and material evidence to reopen a claim for service 
connection for right ankle strain.

As noted above, in September 1992 the RO denied service 
connection for right ankle strain.  Thereafter, the veteran 
did not initiate an appeal within one year following 
notification of the adverse decision.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), 38 C.F.R. § 20.1100 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Veterans' Appeals (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

As the RO's September 1992 denial of a service connection 
claim for right ankle strain was not appealed in a timely 
fashion, that decision became final.  Therefore, the issue 
presently before the Board is whether new and material 
evidence has been submitted since the RO's September 1992 
decision.





According to Title 38 of the Code of Federal Regulations 
(1997),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1997).

The United States Court of Veterans Appeals (the Court) has 
summarized case law on claims to reopen previously and 
finally disallowed claims:

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must 
determine whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.  

Bernard v. Brown, 4 Vet.App. 384, 389 (1993).

In making its September 1992 rating decision, the RO 
considered the service medical records from the veteran's 
period of active duty, and it was found that there was no 
evidence of right ankle strain at the time of separation.  
Evidence received following the September 1992 rating action 
consists outpatient treatment records and statements by the 
veteran on appeal.  

On review of the record, the Board finds that the additional 
documentation submitted since the RO's September 1992 rating 
action is not new and material to the issue of entitlement to 
service connection for right ankle strain.  Specifically, the 
additional records do not document treatment or diagnosis for 
right ankle sprain and do not provide information which is 
otherwise relevant to a claim for service connection for 
right ankle sprain.  The additional treatment records show 
diagnosis and treatment for gout in the right ankle, 
beginning in 1993; however, the RO has conceded that the 
veteran is currently claiming service connection for gout in 
the right ankle on a secondary basis, an issue which had not 
been adjudicated previously.  On appeal the veteran has not 
made any statements or assertions regarding a claim for 
service connection for right ankle strain, rather, all of his 
statements have centered on his claim for service connection 
for gout in the right ankle as secondary to his service-
connected liver disorder.  

Thus, while the additional evidence submitted since the RO's 
September 1992 rating decision is new, in that it had not 
been considered previously, this evidence does not bear 
directly or substantially on the issue of entitlement to 
service connection for right ankle strain.  Therefore, the 
Board is of the opinion that the additional evidence 
submitted since the RO's September 1992 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, the 
additional documentation which has been received since 
September 1992 does not constitute evidence which is both new 
and material to a claim for service connection for right 
ankle strain, and accordingly, the claim is not reopened.   


II.  Service connection for gout in the right ankle, claimed 
as secondary to service-connected fatty liver.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).

Having reviewed the record, the Board has determined that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for gout, claimed as secondary 
to his service-connected liver disorder.  Specifically, there 
is no medical evidence which demonstrates an etiological 
relationship between gout, which was diagnosed in 1993, and 
the elevated liver tests which have been attributed to a 
fatty liver disorder.  Although the veteran has on occasion 
received treatment for gout and his fatty liver disorder at 
the same time (i.e. during the same appointment), there is no 
evidence to suggest that these disorders are in any way 
related, and the veteran's private physicians have not 
indicated that gout is caused by or related to abnormal liver 
findings.  In the absence of medical evidence which suggests 
a causal link between gout and a fatty liver disorder, there 
is no evidence to lend plausibility to the veteran's claim 
that gout is proximately due to his service-connected liver 
abnormality.  

Although the veteran has indicated that he experiences 
attacks of gout every time his liver enzymes are elevated, as 
a layman he is not competent to offer opinions on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992). Moreover, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).
 
Parenthetically, the Board notes that there is no evidence 
which would suggest an etiological relationship between gout 
in the right ankle and the veteran's period of active service 
which ended in 1992, such that service connection for gout 
would be warranted on a direct basis.  

For the reasons stated above, the Board finds that the 
veteran has failed to meet the evidentiary burden which is 
required for a well-grounded claim.  As a well grounded claim 
has not been presented for service connection for gout in the 
right ankle, claimed as secondary to service-connected fatty 
liver, the claim must be denied.   



ORDER

As new and material has not been presented, the claim for 
service connection for a right ankle sprain is not reopened.  

As a well grounded claim has not been presented, service 
connection is denied for gout in the right ankle, claimed as 
secondary to service connected fatty liver.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 13 -
